Before
SHIPMAN, District Judge.
Motion having been made by the plaintiffs in the above-entitled action for a temporary injunction to restrain the defendant from publishing, printing, representing or performing “Round the World in Eighty Days,” a comedy drama adapted from the French of Jules Verne, and the said motion having come on regularly to be heard, and on reading and filing the notice of motion, bill of complaint and affidavits of plaintiffs attached, and af*239ter hearing Messrs. Van Wyck, of counsel for the plaintiff, for the motion, and A. Oakley Hall, of counsel for the defendant, in opposition thereto, it is ordered that said motion for a temporary injunction in the above-entitled cause be, and the same is hereby, denied.